Order unanimously reversed on the law without costs, petition reinstated and matter remitted to Erie County Family Court for further proceedings, in accordance with the following memorandum: Family Court erred in applying clear and convincing evidence as the standard of proof in this child protective proceeding. In a fact-finding hearing to determine whether a child is abused or neglected, petitioner has the burden of establishing abuse or neglect by a preponderance of the evidence (Matter of Tammie Z., 66 NY2d 1; Matter of Jacinta J., 140 AD2d 990, 991). Thus this matter must be remitted to Family Court for a determination according to the proper standard (see, Family Ct Act § 1046 [b]; [a] [ii]). (Appeal from order of Erie County Family Court, O’Donnell, J. — child abuse.) Present — Dillon, P. J., Callahan, Doerr, Denman and Lowery, JJ.